Case: 12-16144   Date Filed: 07/09/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16144
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:11-cv-61472-RSR



BOBBY SAVAGE,

                                                           Plaintiff-Appellant,

                                  versus

SOUTH FLORIDA REGIONAL TRANSPORTATION AUTHORITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 9, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-16144     Date Filed: 07/09/2013   Page: 2 of 2


      After careful review, we conclude that the judgment of the district court

should be affirmed for the reasons set forth in the comprehensive opinion of the

district court dated October 30, 2012.

      AFFIRMED.




                                         2